Order entered April 14, 2020




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01548-CV

                   PURE GEN HOLDINGS, INC., Appellant

                                          V.

                             NEORA, LLC, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-10205

                                     ORDER

      Before the Court is appellee’s April 10, 2020 unopposed second motion to

extend time to file its opening brief. We GRANT the motion and extend the time

to May 15, 2020. We caution appellee that further extension requests in this

accelerated appeal will be disfavored.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE